In this action brought to recover for damages to a portable engine alleged to be due to a defective highway bridge, it is conceded that the plaintiff’s verdict should be sustained if the fourteen day notice was given in conformity to R. S., Chapter 24, Section 92. A notice was seasonably given. Admittedly it was in other respects sufficient, but it contained no specification of the nature of the damage to the engine. This the befendant contends is a fatal defect. The reasoning of the defendant’s learned counsel is plausible and forceful.' The language of the statute is not entirely clear. But the question at issue has been by this court settled adversely to the defendant by the case of Creedon v. Kittery, 117 Maine, 541. We perceive no sufficient reason for overruling the opinion in that case. Motion and exceptions overruled.